Citation Nr: 0819442	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-25 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk



INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision which 
denied service connection for PTSD.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).  

The record must contain service records or other credible 
evidence corroborating the stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 
357-58 (1998).  Such corroborating evidence cannot consist 
solely of after-the-fact medical evidence containing an 
opinion as to a causal relationship between PTSD and service.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

For a PTSD claim based on a claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident. Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and, statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. 38 C.F.R. § 30304(f)(3).  

As noted, however, the diagnosis of PTSD related to a 
verified in-service stressor event is required before a grant 
of service connection can be made.

In this case, both the medical and historical evidence of 
record are incomplete to such a degree that additional 
information is necessary.  

With regard to a PTSD diagnosis, the veteran's VA outpatient 
treatment records present conflicting evidence.  A February 
2004 treatment record reported a diagnosis of PTSD with 
symptoms of invasive thoughts of a prior sexual assault, 
difficulty sleeping and swinging his fist when startled 
awake.  This record also indicates a referral to a 
psychologist for further testing.  

A June 2004 treatment record reported that there were 
continued PTSD symptoms, such as nightmares and invasive 
thoughts, but that a psychologist's evaluation resulted in a 
negative PTSD result.  

A December 2004 treatment record noted the veteran's previous 
diagnosis of PTSD.  In May 2005, a VA screening test was 
positive for PTSD.  A similar test conducted in January 2007 
was negative for PTSD.  Additionally, the veteran reported 
that he had been diagnosed by a VA examiner, in 2001.  There 
is no record of this diagnosis or such a visit in the file.  

Given this conflicting medical evidence, the Board finds that 
a contemporaneous VA examination is necessary to clarify the 
diagnosis and likely etiology of the claimed psychiatric 
condition.  

Notwithstanding a confirmed diagnosis of PTSD, the Board 
notes that service connection also requires credible 
supporting evidence that the claimed in-service stressor 
occurred and a link established by medical evidence between 
current symptoms and an in-service stressor.  The Board notes 
that the veteran provided medical records and lay statements 
reporting his claimed in-service stressor.  The veteran 
consistently reported that he was sexually assaulted while 
stationed on the USS Hartley (DE-1029) in Newport, Rhode 
Island.  The veteran stated that his assailant was court 
martialed and dishonorably discharged from the Navy due to 
this and other similar assaults.  

In a February 2005 statement, the veteran reported that other 
shipmates had also been assaulted by the individual.  Thus, 
the RO should attempt to locate and obtain any records that 
might tend to verify the stressor as required by VA 
guidelines.  

In addition, a lay statement from the veteran's wife 
indicates that he had manifested relevant behavior changes 
while receiving treatment from a private healthcare provider.  
In her May 2006 letter, the veteran's wife states that, while 
receiving medical care at a hospital, the veteran manifested 
strange behavior related to his claimed in-service stressor.  
Reportedly, when a nurse woke the veteran by touching him, he 
swung at the nurse; an action that the veteran had repeatedly 
stated was a result of his in-service stressor.  

The veteran's wife stated that the nurse wrote a notation in 
the chart to avoid touching him as a means of waking him up.  
The RO should attempt to locate the medical records 
associated with this event insofar as it is relevant to the 
determination of an in-service stressor.  See 38 C.F.R. § 
3.304(f)(3).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 38 
U.S.C.A. §§ 5103 and 5103A (West 2002 & 
Supp. 2007), the need for additional 
evidence regarding his claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
he is expected to provide, and request 
that he provide any and all relevant 
evidence currently in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran must also be notified that 
evidence from sources other than his 
service records may corroborate his 
account of the stressor incident. 
Examples of such evidence include, but 
are not limited to: statements of fellow 
service members ("Buddy Statements"), 
family members, roommates; and records 
from mental health counseling centers, 
hospitals, or physicians.  The veteran 
should also be notified that evidence of 
behavior changes following the claimed 
assault is one type of relevant evidence 
that may be found in these sources. 38 
C.F.R. § 30304(f)(3).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed PTSD.  
Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
identified treatment source, private and 
VA.  The veteran should also be informed 
that he can submit evidence to support 
his claim.  

3.  The RO should again review the 
veteran's PTSD questionnaire and various 
other lay statements and make a summary 
of the stressor events described therein.  
This summary should be sent to Department 
of the Navy, including the Navy-Marine 
Corps Court of Criminal Appeals (NMCCA), 
and the National Archives.  These 
entities should search the deck logs of 
the USS Hartley (DE-1029) and any other 
pertinent records to verify the claimed 
stressor events, including the reported 
court martial and subsequent dishonorable 
discharge of the individual identified by 
the veteran.  

4.  Then the veteran should be afforded a 
VA psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s), if 
any, found by the RO to be corroborated 
by the evidence, must be provided to the 
examiner for review, the receipt of which 
should be acknowledged in the examination 
report.  

The examiner must determine whether the 
veteran has PTSD and, if so, identify any 
in-service stressor(s) found to be 
sufficient to support the diagnosis of 
PTSD.  In so doing, the examiner should 
address the conflicting findings found in 
the various VA records.  The examiner 
should utilize the fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.  

5.  After completion of all indicated 
development, the RO should readjudicate 
the claim of service connection for PTSD 
in light of all the evidence of record.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  
 
Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran is advised that, at least in part, the purpose of 
the examination requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  Therefore, the veteran is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655(b), failure to 
cooperate by attending the requested VA examination may 
result in the denial of his claim.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



